DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,775,129. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader in scope. For example, the current claims omit certain structural features and relationships that render the currently claimed structure broader; however, the claims are still directed to the same invention and same structure and despite being different language, require structure which is covered by the patented claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hubbell et al., hereafter Hubbell, US Patent Publication No. 2019/0226799.
Regarding claim 1, Hubbell discloses a mounting assembly (1100) for a handguard (1205) mounted on a barrel nut (1135) of a firearm (10), the handguard defining a gap over a portion of the barrel nut (shown in figure 13 for example), the handguard including first and second portions at respective first and second sides of the gap (left and right sides of the handguard as shown in figure 13 for example), the mounting assembly comprising: a tie rod (1125) extending between the first and second sides of the gap along a longitudinal axis of the tie rod (figure 13); and a first fastener (1212 and 1312), distinct from the tie rod, interconnecting a first end of the tie rod to the first portion of the handguard (shown in figure 13 with elements 1112 and 1122); wherein a second end of the tie rod is interconnected to the second portion of the handguard (second side of the tie rod is interconnected to the handguard via 1210 and 1310 with 1110 and 1120) and actuation of the first fastener in a tightening direction draws the first and second portions of the handguard toward each other and generates tension in the tie rod ([0064] discloses the fasteners serve to draw the handguard portions together to generate tension and secure the handguard to the barrel nut)

Regarding claim 3, Hubbell further discloses a first clamp block (1112 or 1122) at the first portion of the handguard (figures 11 and 13); wherein the first fastener interconnects the first end of the tie rod to the first clamp block (shown in figure 13).  
Regarding claim 4, Hubbell further discloses the first clamp block abuts an outer surface (2112 and 2110 for example) of the handguard at the first portion of the handguard and the first fastener extends through the first portion of the handguard (through 1322 and 1324 for example) between the tie rod and the first clamp block (figure 13).
Regarding claim 6, Hubbell further discloses the interconnection between the tie rod and the first fastener permits relative rotation between the tie rod and the first fastener (the fastener and tie rod are connected by a threaded connection and therefore, given the broadest reasonable interpretation, the interconnection of the threaded screw and threaded bore of the tie rod permit relative rotation between the two elements)
Regarding claim 7, Hubbell further discloses the first end of the tie rod includes a first tie rod connector (1620 and 1622 for example); and the first fastener include a first fastener connector (threads on threaded machine screw as shown in figures 11 and 13) which engages the first tie rod connector to transmit tension to the tie rod while permitting relative rotation between the tie rod and the first fastener ([0059 and 0064])
.

Claim(s) 1-2, 6-7 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kincel et al., hereafter Kincel, US Patent Publication No. 2019/0277598.
Regarding claim 1, Kincel discloses a mounting assembly (346) for a handguard (300) mounted on a barrel nut (302) of a firearm, the handguard defining a gap (shown in figures 3B and 3C) over a portion of the barrel nut, the handguard including first (364) and second portions (362) at respective first and second sides of the gap, the mounting assembly comprising: a tie rod (304) extending between the first and second sides of the gap along a longitudinal axis of the tie rod (figures 3A-3C); and a first fastener (326 and/or 328), distinct from the tie rod, interconnecting a first end of the tie rod to the first portion of the handguard (shown in figures 3A and 3C); wherein a second end of the tie rod is interconnected to the second portion of the handguard (via 322 and 324) and actuation of the first fastener in a tightening direction draws the first and second portions of the handguard toward each other and generates tension in the tie rod ([0069-0070])
Regarding claim 2, Kincel further discloses a second fastener (322 and/or 324), distinct from the tie rod, interconnecting the second end of the tie rod to the second portion of the handguard; wherein actuation of the second fastener in a tightening direction also draws the first and second portions of the handguard toward each other and generates tension in the tie rod ([0069-0070]).
Regarding claim 3, Kincel further discloses the interconnection between the tie rod and the first fastener permits relative rotation between the tie rod and the first fastener (the fastener and tie rod are connected by a threaded connection and therefore, given the broadest reasonable interpretation, the interconnection of the threaded screw and threaded bore of the tie rod permit relative rotation between the two elements)
Regarding claim 7, Kincel further discloses the first end of the tie rod includes a first tie rod connector (318 and/or 320); and the first fastener include a first fastener connector (threaded end of machine screws as in figures 3B and 3C) which engages the first tie rod connector to transmit tension to the tie rod while permitting relative rotation between the tie rod and the first fastener (figure 3C and [0069-0070])
Regarding claims 9-12, the apparatus of Kincel renders the method claims obvious since such would have been an obvious manner of using the mounting apparatus disclosed by Kincel.


Allowable Subject Matter
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and filing and approval of a proper Terminal Disclaimer to overcome the double patenting rejection.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is provided on form PTO-892.
Specifically, Hubbel et al. 10,619,971 is relevant to the claims in a similar manner to Kincel and should be considered in making any amendments or arguments in order to expedite prosecution.

While the Examiner is available via telephone to resolve administrative issues regarding a patent application, issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. The Examiner may be reached by telephone at 571-272-6352.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.